Citation Nr: 1715566	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  10-31 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran had active service from February 1976 to September 1992 and from January 2003 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the RO considered a subsequent September 2008 rating decision as the rating decision on appeal with respect to the issue of entitlement to service connection for sleep apnea, the Board finds the February 2008 rating decision may be accepted as the rating decision on appeal.  Within the one-year period following notification of the February 2008 rating decision, in a December 2008 statement, the Veteran's representative indicated disagreement with respect to the denial of service connection for sleep apnea (albeit the September 2008 rating decision was referenced).  Following issuance of a statement of the case on January 14, 2010, written correspondence was received on March 23, 2010 from the Veteran's representative indicating the appellant's agreement to cancel a scheduled DRO (Decision Review Officer) hearing in lieu of a VA examination in support of her claim for service connection for sleep apnea.  The Board finds that this statement may be reasonably construed as a continuing disagreement with the denial of the claim, and thus, is sufficient to constitute a substantive appeal.  

With consideration of the provisions of 38 C.F.R. § 20.305(a), the Board finds that the Veteran's representative's March 23, 2010 correspondence may be considered a timely substantive appeal with respect to the February 2008 rating decision.  The provisions of 38 C.F.R. § 20.305(a), also known as the "mailbox rule," provide that a response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the mailbox rule applies and the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. In calculating this five day period, Saturdays, Sundays, and legal holidays will be excluded. Id.  Here, the postmarked envelope was not associated with the Veteran's representative's correspondence received on March 23, 2010.  Therefore, the Veteran's representative's correspondence will be presumed to have been mailed on March 17, 2010, five days prior to receipt by the RO on March 23, 2010, excluding Saturday and Sunday.  While the time limit for filing a substantive appeal with regard to the February 2008 rating decision, following issuance of the statement of the case on January 14, 2010, was March 15, 2010, per 38 C.F.R. § 20.302, the Board waives the 2 day difference and accepts jurisdiction of the appeal from the February 2008 rating decision.  In this regard, and consistent therewith, the RO did not recognize finality with regard to the February 2008 rating decision.  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction. 38 C.F.R. § 20.101(c).  As such, the Board considers the February 2008 rating decision as the rating decision on appeal.

This matter was previously before the Board in August 2015, February 2016 and November 2016, when it was remanded for further evidentiary development.  It now returns for appellate review.  

In an August 2010 VA Form 9, the Veteran indicated a desire to participate in a Travel Board hearing before a Veteran's Law Judge.  October 2014 VA correspondence reflects a Board hearing was scheduled for November 5, 2014.  However, in an October 2014 Report of General Information, the Veteran withdrew her hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (d) (2016).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable grant herein, which grants entitlement to service connection for obstructive sleep apnea, further discussion as to compliance with VA's duties to notify and assist with respect to this specific claim are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with any Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2015); 38 C.F.R. § 3.303 (a).

The Veteran satisfies the existence of the present disability standard with regard to obstructive sleep apnea.  Although, in an April 2007 private medical record, the Veteran denied sleep apnea, the Board notes the Veteran was officially diagnosed with sleep apnea in August 2007.  Additionally, prior to the Veteran's diagnosis, a May 2007 VA treatment record, which noted the Veteran was establishing care with a new provider, noted the Veteran stated family members reported that she snored and gasped for air while sleeping.  A July 2007 VA treatment record noted, in part, that the Veteran continued to have problems sleeping and would like to be evaluated for sleep apnea.  In August 2007, a VA sleep study provided an impression of moderately severe multi-positional obstructive sleep apnea.  A diagnosis of sleep apnea was also endorsed by the June 2010 respiratory diseases examination report based on her 2007 sleep study.  Thus, the Board finds that a current disability of obstructive sleep apnea has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of obstructive sleep apnea is related to service.

The evidence of record supports a finding that the Veteran suffered sleep disturbances during service.  Specifically, during a May 1984 Report of Medical History, dated during the Veteran's first period of active service, the Veteran reported frequent trouble sleeping; however, nothing was noted upon the Veteran's April 1992 examination conducted at separation from her first period of service.  Thereafter, in a January 2003 Report of Medical History, conducted at enlistment into the second period of service, the Veteran denied frequent trouble sleeping.  However, during an April 2005, Report of Medical History, conducted at separation from the second period of active service, the Veteran indicated that she sometimes had trouble sleeping.  Such is generally consistent with the Veteran's statements, to include in June 2008, when she reported her difficulty sleeping onset during service.  Additionally, the Board notes that the Veteran, in a July 2007 statement, reported she was pending a sleep apnea test that was not given to her prior to her retirement, but that such was documented on her final physical evaluation; however, such is not of record.  Thus, the Board finds the element of an in-service injury is met.

With respect to whether the Veteran's current obstructive sleep apnea was incurred in or related to service, in a June 2008 statement, the Veteran reported her sleep apnea was documented in her records and that she had difficulty sleeping from her active duty time during Desert Storm/Shield.  In the June 2008 statement, the Veteran further stated the Army failed to treat her sleep apnea, but instead labelled it as fatigue, stress, and anemia in her records.  She further stated that during 2005 when she retired, the Fort Leonard Wood medical facility documented complaints related to sleep apnea in her record, but they did not have a sleep center, and thus recommended that she get the test done with VA, and that such was delayed due to a backlog.

The Veteran was afforded a VA respiratory diseases examination in June 2010.  While the June 2010 VA examiner opined that the Veteran's sleep apnea was not caused by or permanently aggravated by the her service-connected hypertension, the examiner did not provide an etiology opinion regarding the likelihood of a relationship between the Veteran's military service and her current sleep apnea, other than to observe that the Veteran's service treatment records were negative for a diagnosis of or treatment for sleep apnea.  During the June 2010 examination, the Veteran reported symptoms of awakening and not feeling rested, feeling tired all the time, and falling asleep at work.  The examination report was imprecise in that it was unclear if the reported symptoms were current or were present in service; however, later the examiner noted that the Veteran retired from service on January 1, 2006, and that she reported that her sleep apnea affected her work by causing her to fall asleep at work.  As such, the Board accepts that the reported symptoms occurred during service.

Pursuant to the August 2015 Board remand, another VA examination was afforded in the Veteran in October 2015.  The October 2015 VA examiner opined that the Veteran's sleep apnea was not caused by or a result of active military service.  As part of a rationale for the opinion on service connection on a direct incurrence basis, the October 2015 VA examiner noted that "trouble sleeping" was not synonymous with obstructive sleep apnea.  The October 2015 VA examiner noted risk factors for obstructive sleep apnea included obesity, and other specific anatomic findings of the oropharynx, postmenopausal status, aging, alcohol or sedative use, and family history.  The October 2015 VA examiner also found the Veteran's service treatment records were silent for diagnosis of, or treatment for, or symptoms, consistent with obstructive sleep apnea during active military service.  The October 2015 VA examiner stated the Veteran's obstructive sleep apnea was a stand-alone entity, neither due to nor aggravated by occasional "trouble sleeping" during active military service.  

Pursuant to the February 2016 Board remand, another VA opinion was obtained in March 2016.  The March 2016 opinion stated in part, that the Veteran's obstructive sleep apnea was not caused by daytime sleepiness or fatigue, by falling asleep on the job or at work.  The March 2016 examiner stated that excessive sleepiness, as the Veteran self-reported, was a sign of possible sleep apnea; but was not causative nor does it progress to become sleep apnea.  Notably, the March 2016 VA examiner did provide a citation which stated, in part, that people who are obese have four times the risk of sleep apnea than people who are a normal weight people.

Pursuant to the November 2016 Board remand, another VA opinion was obtained in December 2016.  The December 2016 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The December 2016 VA examiner stated that, with regard to the Veteran's service treatment records, which included a history of having trouble sleeping sometimes, as noted in the April 2005 separation examination, trouble sleeping is insomnia and a review of current medical literature is silent for any causal relationship between insomnia and obstructive sleep apnea.  Furthermore, the December 2016 VA examiner found that with regard to the Veteran's reported symptoms, including loud snoring, gasping for air, falling asleep on the job, and referral for a sleep study before one could be provided to her due to a backlog at the sleep study facility, such statements of symptoms are, in effect, the Veteran's own stated history and not a diagnosis.  The December 2016 VA examiner also noted an anatomic risk factor for obstructive sleep apnea included obesity and found the Veteran's body mass index at the time of separation was 36 (significantly overweight/borderline obesity and her current body mass index was 36.8 (morbid obesity).  

Although the December 2016 VA examiner addressed the Veteran's reported symptoms during service, he found that such did not constitute a diagnosis.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, neither the December 2016 examiner, nor other examiners, addressed the Veteran's contention that the fatigue attributed to her anemia was in actuality a sign of obstructive sleep apnea.  In this regard, a June 2005 VA general examination report, in the context of anemia, did note the Veteran complained of fatigability.

Additionally, while the March 2016 and December 2016 VA examiners noted that obesity was a risk factor for obstructive sleep apnea, and although the December 2016 VA examiner noted the Veteran was significantly overweight/borderline obese at the time of separation, such a nexus was not further addressed.  In this regard, a May 2009 medical record noted the Veteran had trouble sleeping at night, and only had a sleep study two years post retirement from service.  The May 2009 medical record also explained the Veteran's weight and body mass index were lower during service than when she had sleep study completed and indicated the Veteran went from 165 pounds during active duty to 220 pounds when diagnosed with obstructive sleep apnea.  However, a February 2005 service treatment record from the Veteran's second period of service noted the Veteran's weight was 200 pounds.  Furthermore, records from the Veteran's first period or service to include a March 1992 service treatment record provided an assessment of obesity and December 1997 service treatment record noted the Veteran was moderately obese, which would support the Veteran's contentions that her sleep apnea onset during service, as obesity was linked to sleep apnea by the examiners as described above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (2008).

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that she experienced awakening and not feeling rested, feeling tired all the time, falling asleep at work, and sleep disturbances during service, as such is based on her experience and personal knowledge that come to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran are less than credible.  As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a subsequent diagnosis by a medical provider, as are the circumstances here.  Jandreau, 492 F.3d at 1377.  Moreover, the close temporal proximity between the Veteran's separation from service and when she was diagnosed with obstructive sleep apnea, approximately two years after separation from service, also weighs in favor of a finding of service-connection and supports the Veteran's statements that her sleep apnea symptoms onset during service.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, to do so in this case would only serve the purpose of obtaining negative evidence, as evidence of record tends to show sleep disturbance symptoms onset during service and continued since active service.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant).  In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that is likely attributable to her active military service.  Although she was not diagnosed with sleep apnea during service, the Veteran has submitted seemingly credible statements that she had experienced symptoms during military service similar to those she has now as a result of obstructive sleep apnea and which was diagnosed approximately two years from separation from service.  Additionally, as discussed above, the VA medical opinions of record are inadequate.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea on a direct incurrence basis as related to the Veteran's active service and the Board need not address the claim as secondary to service-connected hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


